DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6 and 16 are objected to because of the following informalities:  
In claim 1, line 4, “mating” should be “mate”; and
In claim 1, line 9, “at distance” should be “at a distance”;
In claim 6, line 13, “on opposite side” should be “on opposite sides”;
In claim 6, lines 13 and 14, “said two links arms” should be “said two link arms”;.
  Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 16 and 17 have been renumbered 17 and 18, respectively.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the upwardly and forwardly curved upper section" in lines 3 – 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 – 6 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent application publication number US 2005/0028406 A1 to Elliott.

Regarding claims 1 – 6 and 17, Elliott discloses an implement mount (hitch 30) for height adjustable mounting of an implement to a vehicle with a single-point hitch (receiver 18), said mount comprising: 
	[Claim 1] a hitch coupler (U-shape frame 31) having a front end (coupler 33) configured to mate with the single-point hitch (receiver 18) of the vehicle to connect the mount thereto in a working position in which the hitch coupler reaches outward from the vehicle in a longitudinal direction (Fig. 2; tubular frame members (13) are part of the grill and not the hitch, Paragraph [0023]); 
	a guide frame (tubular frame members 13) affixed to the hitch coupler and defining at least one guide slot (the space between tubular frame members 13, Fig. 2) lying transversely cross-wise to the longitudinal direction of the hitch coupler in an upright orientation at a distance spaced longitudinally rearward from the front end thereof; 
	at least one link arm (tubulars 31A) pivotally supported on the hitch coupler at a pivot point (threaded hole 17) located intermediately between the at least one guide slot and the front end of the hitch coupler (the front and rear of the device is not clearly defined by Elliott so that either end can be the front or the rear); 

	a follower arrangement (crossbar 16) engaged between the at least one link arm and the at least one guide slot proximate the rear end of the at least one link arm to constrain movement of the implement carrier to movement along said at least one guide slot (when pivoting about threaded holes 17); 
	wherein pivotal movement of the at least one link arm in a first direction lifting the rear end thereof upwardly is operable to lift the implement carrier along the at least one guide slot, and pivotal moment of the at least one link arm in a second direction lowering the rear end thereof is operable to lower the implement carrier along the at least one guide slot (the distance between tubular frame members 13, Fig. 2);
	[Claim 2] wherein the at least one guide slot (the distance between tubular frame members 13, Fig. 2) comprises an upwardly and forwardly curved upper section (the tubular members have a curved profile making a curved surface of the space between them, Fig. 2);
	[Claim 3] wherein said upwardly and forwardly curved upper section defines a terminal upper end of the at least one guide slot (the distance between tubular frame members 13, Fig. 2; the tubular members have a curved profile making a curved surface of the space between them, Fig. 2);
	[Claim 4] wherein, below the forwardly curved upper section, the at least one guide slot (the distance between tubular frame members 13, Fig. 2) comprises an 
	[Claim 5] wherein opposing upper and lower ends of the at least one guide slot (the distance between tubular frame members 13, Fig. 2) reside respectively above and below the hitch coupler (U-shape frame 31; Fig. 2);
	[Claim 6] wherein the at least one link arm (tubulars 31A) comprises a mounting slot (two cylindrical sockets 31E) therein proximate the rear end thereof, and the implement carrier (distal ends 44) is coupled to the at least one link arm through the at least one guide slot (the distance between tubular frame members 13, Fig. 2) and said mounting slot (Figs. 2 and 4); and
	[Claim 15] wherein the at least one link arm (tubulars 31A) comprises a mounting slot (two cylindrical sockets 31E) therein proximate the rear end thereof, and the implement carrier (distal ends 44) is coupled to the at least one link arm through the at least one guide slot and said mounting slot (Figs. 2 and 4; Paragraph [0027]); and
	[Claim 17] wherein the implement carrier (distal ends 44) is constrained to the at least one guide slot (the distance between tubular frame members 13, Fig. 2) at two points (via threaded ends 17) to dictate an orientation of the implement carrier during movement thereof along the at least one guide slot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott, in view of patent number US 6,321,851 B1 to Weiss et al. (hereinafter referred to as Weiss).

Regarding claim 12, Elliott discloses the implement mount (hitch 30) of claim 1, but does not disclose the hitch coupler is telescopically adjustable in length in the longitudinal direction thereof to modify a distance by which the hitch coupler reaches longitudinally from the vehicle. 
	However, Weiss discloses a hitch mechanism for coupling implements to a vehicle comprising a hitch coupler (rear hitch 14) that is telescopically adjustable in length (via variable length links 18 and 28) in the longitudinal direction thereof to modify a distance by which the hitch coupler reaches from a vehicle (Col. 4; Lns. 20 – 25).  Therefore, it would have been obvious to one on of ordinary skill in the art, before the effective filing date, to provide Elliott with telescopically adjustable hitch couplers, as taught by Weiss, so that the hitch can be used with implements of various purposes and sizes.

Allowable Subject Matter
Claims 6 – 8, 13, 16 and18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding claim 7, Elliott discloses the implement mount of claim 6 but does not teach wherein the guide frame comprises two frame members disposed on said opposite sides of the hitch coupler, and the at least one guide slot comprises two guide slots respectively defined in said two frame members.

Regarding claim 8, Elliott discloses the implement mount of claim 8, but does not teach the implement mount comprises an actuator having a first pivotal connection to the at least one link arm proximate a front end thereof that resides across the pivot point from the rear end thereof, and a second pivotal connection to the guide frame above the hitch coupler, whereby extension of the actuator drives down the front end of the at least one link arm to raise the rear end thereof, and collapse of the actuator lifts up the front end of the at least one lift arm to lower the rear end thereof.  The hydraulic jack unit (32) of Elliott has only one pivotal connection to tubulars (31A) via frame cross member (31B).  The second pivotal connection is at the coupler (33, Fig. 2).  Claims 9 – 11 depend from dependent claim 8, and therefore, are also allowable.



Regarding claim 16, Elliott discloses the implement mount of claim 15, but does not disclose the implement carrier is pinned to the at least one link arm by a follower pin on which a roller is rotatably mounted in rolling contact with a slot-surrounding boundary that spans around said mounting slot.

Regarding claim 18, Elliott discloses the implement mount of claim 1 wherein the follower arrangement couples the at least one link arm to the implement carrier at one of said two points, and the implement carrier comprises an additional follower engaged with the at least one guide slot at the other of said two points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                  

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611